   Case 8:19-cv-02710-PX-PAH-ELH Document 143 Filed 01/24/21 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND



  LA UNIÓN DEL PUEBLO ENTERO, et al,


                     Plaintiffs,


            v.                                        Case No. 8:19–cv–02710–PX–PAH–ELH


  DONALD J. TRUMP, in his official
  capacity as President of the United States, et
  al.,



                     Defendants.




 PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE THIRD
                       AMENDED COMPLAINT

       Plaintiffs La Unión Del Pueblo Entero, et al., (“Plaintiffs”), by and through their

undersigned counsel, and without opposition from Defendants, move this Court for a one-month

extension of time to submit Plaintiffs’ Third Amended Complaint.

       1. On December 17, 2021, the Court granted the parties’ joint motion asking that 1)

Plaintiffs’ Third Amended Complaint be filed on or before January 31, 2021, and 2) Defendants’

deadline to respond to Plaintiffs’ Second Amended Complaint be vacated. See ECF. No. 142.
    Case 8:19-cv-02710-PX-PAH-ELH Document 143 Filed 01/24/21 Page 2 of 4



       2. In light of recent developments that are directly relevant to Plaintiffs’ claims,

including recent stipulations by Defendants and an accompanying court order in the case

National Urban League v. Ross, No. 20-cv-05799, Dkt. No. 456 (N.D. Cal. Jan. 15, 2021), and

President Biden’s Executive Order on Ensuring a Lawful and Accurate Enumeration and

Apportionment Pursuant to the Decennial Census,1 Plaintiffs request that the deadline to file their

Third Amended Complaint be changed to March 2, 2021. The Parties will also meet and confer

for the purposes of proposing a briefing schedule to the Court on or before March 2, 2021.

       3. Plaintiffs conferred with Defendants on this request and Defendants are not opposed.

       WHEREFORE, Plaintiffs respectfully request that the Court extend the deadline to

submit their Third Amended Complaint to March 2, 2021.



Dated: January 24, 2021                       Respectfully submitted,
                                              By /s/ Terry Ao Minnis

                                              ASIAN AMERICANS ADVANCING
                                              JUSTICE | AAJC
                                              John C. Yang (IL Bar No. 6210478)*
                                              Niyati Shah (NJ Bar No. 026622005)
                                              Terry Ao Minnis (MD Bar No. 20547)º
                                              Eri Andriola (NY Bar No. 5510805)º
                                              1620 L Street, NW, Suite 1050
                                              Washington, DC 20036
                                              Phone: (202) 815-1098
                                              Facsimile: (202) 296-2318

                                              MEXICAN AMERICAN LEGAL DEFENSE
                                              AND EDUCATIONAL FUND
                                              Thomas A. Saenz (CA Bar No. 159430)º
                                              Nina Perales (TX Bar No. 24005046)º
                                              Andrea Senteno (NY Bar. No. 5285341)º
                                              Tanya G. Pellegrini (CA Bar No. 285186)º

1 See Executive Order on Ensuring a Lawful and Accurate Enumeration and Apportionment Pursuant to
the Decennial Census (Jan. 20, 2021), available at https://www.whitehouse.gov/briefing-
room/presidential-actions/2021/01/20/executive-order-ensuring-a-lawful-and-accurate-enumeration-and-
apportionment-pursuant-to-decennial-census/


                                                  2
Case 8:19-cv-02710-PX-PAH-ELH Document 143 Filed 01/24/21 Page 3 of 4



                               Daniel A. Hatoum (TX Bar No. 24099136)º
                               1016 16th Street NW, Suite 100
                               Washington, DC 20036
                               Phone: (202) 293-2828
                               Facsimile: (202) 293-2849

                               WILMER CUTLER PICKERING
                               HALE AND DORR LLP
                               Debo P. Adegbile (NY Bar No. 2699742)
                               Jamie S. Dycus (NY Bar No. 4523569)
                               Alan E. Schoenfeld (NY Bar. No. 4500898)
                               7 World Trade Center 250 Greenwich Street
                               New York, NY 10007
                               Phone: (212) 230-8800
                               Facsimile: (212) 230-8888

                               * Pro hac vice application forthcoming
                               º Not admitted in DC.




                                  3
   Case 8:19-cv-02710-PX-PAH-ELH Document 143 Filed 01/24/21 Page 4 of 4



                               CERTIFICATE OF SERVICE
        I certify that on this 24th day of January, 2021, I caused a copy of the Plaintiffs’
Unopposed Motion for Extension of Time to File Third Amended Complaint to be sent to all
parties receiving CM/ECF notices in this case.
                                                                  /s/ Terry Ao Minnis
                                                                  Terry Ao Minnis




                                               4
